In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-0634V
                                                              Filed: February 2, 2018
                                                                  UNPUBLISHED

                                                                         
    MARK PRAZOFF,                                                        
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Tetanus
                                                                             Diphtheria acellular Pertussis (Tdap)
    SECRETARY OF HEALTH                                                      Vaccine; Pneumococcal Conjugate
    AND HUMAN SERVICES,                                                      Vaccine; Shoulder Injury Related to
                                                                             Vaccine Administration (SIRVA)
                                         Respondent.

                                                                         
Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On May 15, 2017, Mark Prazoff (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of pneumococcal and tetanus vaccines he
received on April 5, 2016. Petition at preamble. The case was assigned to the Special
Processing Unit of the Office of Special Masters.




                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On February 2, 2018, respondent filed his Rule 4(c) report3 in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (SIRVA), and that it was caused-in-fact
by the Tdap and pneumococcal conjugate vaccines he received on April 5, 2016 Id. at
4. Respondent further agrees that no other causes for petitioner’s SIRVA were
identified and petitioner’s records demonstrate that he suffered the sequela of his injury
for more than six months. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                                               s/Nora Beth Dorsey
                                                               Nora Beth Dorsey
                                                               Chief Special Master
 




                                                            
3
  Respondent filed a “Corrected Rule 4(c) Report” (ECF No. 18) to correct a typographical error contained
in the original Rule 4(c) report (ECF No. 17). This Ruling is issued in response to the Corrected Rule 4(c)
Report (ECF No. 18).